      Case 5:18-cv-00555-XR Document 425 Filed 03/29/21 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION

H O L C O M B E , et. al,                       NO. 5:18-CV-00555-XR
                                                  (consolidated cases)
Plaintiffs

vs.

UNITED STATES OF
AMERICA,

Defendant



                               STIPULATIONS

      The parties stipulate:

        1.   Kelley’s mental health history did not disqualify him from
             purchasing firearms under Section 922(g) of the Brady Act.

        2.   Kelley’s bad conduct discharge did not disqualify him from
             purchasing firearms under Section 922(g) of the Brady Act.

        3.   The Air Force is an agency of the United States of America.

        4.   The Department of Defense is an agency of the United
             States of America.

        5.   The following individuals were employees of the United
             States of America:

               a)    Vince Bustillo, Detachment 225 Special Agent-in-
                     Charge (SAIC), from October 20, 2009 until October
                     31, 2011.

               b)    Alex Meusburger, Detachment 225 Interim Com-
                     mander for a four month period sometime between
                     September 2010 and December 2012.

                                      Page 1 of 5
Case 5:18-cv-00555-XR Document 425 Filed 03/29/21 Page 2 of 5




       c)   Randall Taylor, Detachment 225 SAIC from De-
            cember 8, 2011 until May 31, 2014.

       d)   Frank Marconi, Devin Kelley’s Squadron Com-
            mander, 2011-2012.

       e)   Robert Bearden, Devin Kelley’s Squadron Com-
            mander, 2012-2013.

       f)   Nathan McLeod-Hughes, Devin Kelley’s Operations
            Officer and second in Command at Squadron, 2011-
            2012.

       g)   Lyle Bankhead, Detachment 225 Superintendent
            from July 2012 until October 16, 2013.

       h)   Clinton Mills, Detachment 225 Special Agent from
            sometime in 2010 until sometime in 2013.

       i)   Yonatan Holz, Detachment 225 Special Agent from
            June 15, 2010 until October 27, 2012.

       j)   James Hoy, Detachment 225 Special Agent from
            sometime in 2008 until approximately November
            2012, and Noncommissioned Officer in Charge of
            Detachment Operations from approximately No-
            vember 2010 to July 2012.

       k)   Gregory Harper, Detachment 225, October/Novem-
            ber 2010.

       l)   Jayson Huinker, Detachment 225 Special Agent
            from approximately September 2011 until July 28,
            2014.

       m)   Lenora Madison, Detachment 225 Special Agent,
            from September 2007 through June 16, 2012.

       n)   Dwayne Harris, Security Forces member assigned
            to 49th Security Forces Squadron from 2008 until
            sometime in 2013.

       o)   Matthew Veltri, Region 2 Action Officer from 2010
            until April 2013.

                            Page 2 of 5
Case 5:18-cv-00555-XR Document 425 Filed 03/29/21 Page 3 of 5




       p)    Ken Sallinger, 2nd Field Investigations Region,
             from May/June 2010 until November 2012.

       q)    Willie Dukes, 49th Security Forces Squadron Con-
             finement Non-Commissioned Officer in Charge
             (NCOIC) in November 2012.

       r)    Schneider Rislin, 49th Security Forces Squadron
             Operations Officers, with oversight of confinement
             facility, in Nov. 2012.

       s)    Ronald Rupe, 49th Security Forces Squadron De-
             tective from June 2004 until May 2013.

       t)    Ryan Sablan, 49th Security Forces Squadron Inves-
             tigator from sometime in 2012 to February 2013.

       u)    Richard Schnell, 49th Security Forces Squadron
             Detective from sometime in 2004 to 2018.

       v)    Dawn Hankins, Staff Judge Advocate (SJA) at Hol-
             loman AFB, NM from approximately July 2010 to
             approximately July 2012.

       w)    Owen W. Tullos, SJA at Holloman AFB, NM from
             approximately July 2012 until approximately July
             2014.

       x)    Phillip Douglas Countryman, Assistant SJA as-
             signed to Holloman AFB, NM from April 2010 until
             sometime in 2012.

       y)    Jessika Lee Edwards, Air Force member between
             March 24, 1999 and December 3, 2012.

       z)    MSgt. Tracy Wolfe, 49th Aircraft Maintenance
             Squadron, Holloman Air Force Base between some-
             time in 2009 or 2010 and sometime between 2012
             and 2014.

       aa)   Valerie Lynn Rowe, Kelley’s supervisor at Hollo-
             man Air Force Base in 2011.




                             Page 3 of 5
Case 5:18-cv-00555-XR Document 425 Filed 03/29/21 Page 4 of 5




 6.   On January 5, 2010, Devin Patrick Kelley (“Kelley”) enters
      active duty with the Air Force.

 7.   On or about January 11, 2011, Kelley was assigned to the
      49th Logistics Readiness Squadron at Holloman Air Force
      Base, in New Mexico.

 8.   On April 29, 2012, Holloman Air Force Base Detachment
      225 received a hard drive containing Devin Kelley’s video
      confession to child abuse.

 9.   On June 9, 2012, Kelley was placed in pre-trial confinement.

 10. On August 2, 2012, an Article 32 Hearing was held against
     Kelley.

 11. On August 27, 2012, charges against Kelley were referred to
     a general court-martial.

 12. On November 2, 2012, Kelley entered into a plea agreement
     in which he pleads guilty to two specifications of the Uni-
     form Code of Military Justice Art. 128, assault.

 13. On November 7, 2012, Kelley was sentenced to a bad con-
     duct discharge, confinement for 12 months, and reduction in
     rank to the grade of E-1.

 14. On December 18, 2012, Kelley was transferred to the Naval
     Consolidated Brig at Miramar.

 15. On January14, 2013, the convening authority approved the
     findings and sentencing adjudged against Kelley.

 16. On March 27, 2013, a conditional barment was entered
     against Kelley, prohibiting him from entering Holloman Air
     Force Base.

 17. On March 31, 2013, Kelley was released from confinement.

 18. On April 10, 2014, Kelley was separated from the Air Force.




                               Page 4 of 5
     Case 5:18-cv-00555-XR Document 425 Filed 03/29/21 Page 5 of 5




      19. On April 10, 2014, Holloman Air Force Base Detachment
          225 and the 49th Security Forces were notified by Headquar-
          ters, Joint Base Andrews, that Kelley’s appeal from his No-
          vember 7, 2012 conviction was final.



Agreed to on behalf of the United
States:

/s/ Paul David Stern
PAUL D. STERN
Trial Attorney,
Torts Branch
United States Dept. of Justice
Civil Division
Three Constitution Square Building
175 N Street, N.E.,
Washington, D.C. 20002


Agreed to on behalf of all Plaintiffs:
/s/ Jamal K. Alsaffar
JAMAL K. ALSAFFAR
JAlsaffar@nationaltriallaw.com
Texas Bar No. 24027193
TOM JACOB
TJacob@nationaltriallaw.com
Texas Bar No. 24069981
Whitehurst, Harkness, Brees, Cheng,
Alsaffar & Higginbotham & Jacob
PLLC
7500 Rialto Blvd, Bldg. Two, Ste 250
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400




                                         Page 5 of 5
